Citation Nr: 0413450	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to September 20, 1999, 
for the grant of service connection for schizophrenia with 
post-traumatic stress disorder (PTSD) symptomatology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted service connection for 
schizophrenia with PTSD symptomatology and assigned a 50 
percent rating effective September 20, 1999.  The veteran 
disagreed with the assigned rating and the effective date it 
was assigned.  In September 2002, the RO increased the 
veteran's rating for this disability to 100 percent, 
September 20, 1999.  As the 100 percent rating for the 
veteran's psychiatric disability represents the maximum 
allowable rating for this disability under VA's rating 
schedule, the issue of an increased rating for PTSD from 
September 20, 1999, is no longer on appeal and will not be 
further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a Board hearing at the RO via 
videoconference in October 2003.  A transcript of that 
hearing has been incorporated into the record.


FINDINGS OF FACT

1.  By a decision dated in December 1992, the RO denied the 
veteran's service-connected psychiatric disability claim.  
The veteran was notified of the RO's determination in 
December 1992, but he did not file a notice of disagreement 
to initiate an appeal from that decision.

2.  On August 9, 1995, another claim of service connection 
for psychiatric disability was received from the veteran.  

3.  In August 1995, the RO sent the veteran a letter (at the 
Nevada address furnished by the veteran with his claim) 
confirming receipt of his claim and informing him of a 
pending review for development; this letter was returned to 
the RO that same month by the United States Postal Service 
stamped "return to sender" with a handwritten notation to 
the effect that the veteran was in a Nevada jail. 

4.  The RO discontinued development and adjudication of the 
veteran's claim.

5.  Pursuant to another claim of service connection for 
psychiatric disability received in September 1999, service 
connection was established (effective September 20, 1999) for 
schizophrenia, paranoid, with post-traumatic stress disorder 
(PTSD) symptomatology, by rating decision in September 2000.  

6.  Evidence of record as of August 9, 1995, demonstrated a 
nexus between the veteran's psychiatric disability and his 
period of active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 
9, 1995, for the grant of service connection for 
schizophrenia, paranoid, with PTSD symptomatology, have been 
met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.158, 3.400, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

During the October 2003 videoconference hearing, the veteran 
and his representative relayed the veteran's contention that 
he is entitled to an earlier effective date back to at least 
1995 for his service-connected psychiatric disability because 
that is when he filed a claim.  The veteran further testified 
that he filed an even earlier claim for a psychiatric 
disability in 1992.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2003).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file in this case shows that the 
veteran did file an initial claim for service connection for 
a psychiatric disability in August 1992.  However, the RO 
denied this claim in December 1992 and properly notified the 
veteran of this decision.  The veteran did not file a notice 
of disagreement to initiate an appeal from this decision, and 
it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103. 

On August 9, 1995, the veteran filed another claim of service 
connection for psychiatric disability.  Submitted with his VA 
Form 21-526 were various documents, including a private 
medical record documenting hospitalization in May 1970 for 
what was diagnosed as an acute schizophrenic episode and 
again in September 1970 for what was diagnosed as 
schizophrenic reaction, chronic.  The veteran also submitted 
completed VA forms identifying private medical care providers 
and consenting to the release of his medical records.  Also, 
in a VA Form 21-4138, the veteran reported that he was 
incarcerated.  He supplied a Nevada post office box with 
inmate number as his address.  

A few days after receiving the veteran's August 1995 claim, 
the RO sent the veteran a letter addressed to the same post 
office box address noted on the August 1995 claim.  In this 
letter, the RO informed the veteran that it had received his 
application for benefits and was in the process of deciding 
whether additional evidence or information was needed.  The 
RO explained to the veteran that it would contact him if 
additional information was needed.  This letter was returned 
to the RO by the Postal Service a few days later stamped 
"return to sender" and containing handwritten notations 
"Not Here" and "NV Jail."  

It is clear that the veteran filed a service connection claim 
on August 9, 1995.  The question is whether or not that claim 
was abandoned or whether it remained pending until the 
eventual grant of service connection by the September 2000 
rating decision.  

In regard to abandoned claims, except as otherwise provided, 
where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (2003).

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant at his or 
her latest address of record."  The burden is upon VA to 
demonstrate that notice was sent to the claimant's last 
address of record.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The evidence in this case adequately shows that 
notice of VA's receipt of the veteran's August 1995 claim and 
pending review for development was sent to the veteran at the 
latest address of record.  In fact, the address that the RO 
used was the same address that the veteran informed the RO of 
only a few days earlier.  Therefore, it is clear that the RO 
used the most recent address of record.  See Hyson, supra.

Upon receiving the returned August 1995 notice to the 
veteran, the RO contacted the veteran's representative in an 
attempt to verify his address; unfortunately, the veteran's 
representative had the same address as the RO.  The United 
States Court of Appeals for Veterans Claims has stated that 
in the normal course of events it is the burden of the 
veteran to keep VA apprised of his whereabouts, and that if 
he did not do so there was no burden on the VA to turn up 
"heaven and earth" to find him before finding abandonment 
of a previously adjudicated benefit.  Hyson, at 265.  The 
Court went on to note in Hyson that it was only where a file 
disclosed other possible and plausible addresses that an 
attempt should be made to locate the veteran at the alternate 
known address before findings abandonment.  Id.  

While recognizing the language of the Court in Hyson, the 
Board is troubled by the fact that the veteran in the present 
case had notified the RO that he was incarcerated.  In fact, 
he included his inmate number as part of the address he 
furnished to the RO with his August 1995 claim.  In addition, 
on the notice letter envelope which the Postal Service 
returned to the RO, someone had written a notation to the 
effect that the veteran was in a Nevada jail.  The question 
then arises as to what responsibility VA had at this point to 
try to locate the veteran.  Although the RO did contact the 
representative on several occasions to obtain a new address, 
it does not appear that any communication with the Nevada 
prison system was initiated.  It would seem reasonable that 
the veteran's location and new address could have easily been 
obtained, especially since the veteran's inmate number was 
known.  In other words, the Board does not believe that this 
is a case where VA would have had to turn up "heaven and 
earth" to find the veteran.  A simple phone call to the 
Nevada prison system would most likely have provided the 
veteran's new address.  Under the particular circumstances of 
this case, the Board finds that VA should have taken 
additional action to locate the veteran before discontinuing 
the process of developing and formally adjudicating the 
veteran's claim.  

The Board is also troubled by the fact that the veteran did 
not follow up on his 1995 claim.  It is not clear that his 
mental status prevented follow-up action, nor is the fact 
that he was incarcerated sufficient in itself to excuse an 
apparent lack of concern regarding the detailed claim with 
supporting documents which he obviously put considerable 
effort into.  A follow-up inquiry by the veteran to the RO 
would be the expected reasonable course of action by one who 
had not heard about the status of his claim for a 
considerable period of time.  Nevertheless, in light of the 
Board's finding that VA had sufficient information to 
ascertain the veteran's new address, the Board declines to 
find that the veteran abandoned his August 9, 1995, claim.  
His August 9, 1995, claim should have been formally 
adjudicated.  

In fact, review of the claims file suggests that the consents 
and copy of a private medical record submitted by the veteran 
in August 1995 were sufficient to allow the RO to proceed 
with adjudication of the claim without requesting any further 
information from the veteran.  Moreover, it appears that the 
evidence of record as of August 9, 1995, showed a link 
between the veteran's psychiatric examination and his active 
duty service. 

In sum, the Board finds that an effective date of August 9, 
1995, for the grant of service connection is warranted based 
on the veteran's claim received on that date.  The matter of 
the appropriate disability rating for the time period from 
August 9, 1995, to September 20, 1999, is not before the 
Board and this decision is limited to establishing an 
effective date of August 9, 1995, for the grant of service 
connection. 


ORDER

Entitlement to an effective date of August 9, 1995, for the 
grant of service connection for schizophrenia, paranoid, with 
PTSD symptomatology, is warranted.  The appeal is granted to 
this extent. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



